            Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 DAVID L. BOYKIN,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:18-cv-00884

 EDUCATIONAL CREDIT
 MANAGEMENT CORPORATION,                                DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes DAVID L. BOYKIN (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of EDUCATIONAL CREDIT

MANAGEMENT CORPORATION (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for Plaintiff’s state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common

nucleus of operative facts of Plaintiff’s federal question claims.

                                                  1
           Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 2 of 11



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                              PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Austin, Texas, which is located

within the Western District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant operates in the areas of student loan bankruptcy management and loan

collection. Defendant’s principal place of business is located at 111 South Washington Avenue,

Suite 1400, Minneapolis, Minnesota, 55401 and is engaged in the business of collecting or

attempting to collect, directly or indirectly, student loans owed or due or asserted to be owed or

due using the mail and telephone across the country, including in Texas.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9. Around the spring of 2018, Plaintiff began receiving calls to his cellular phone, (512)

XXX-0494, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -0494. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




                                                  2
           Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 3 of 11



    11. Defendant has mainly used the phone number (651) 325-3005 when placing calls to

Plaintiff’s cellular phone, but upon belief, it has other numbers as well.

    12. Upon information and belief, the above referenced phone number ending in -3005 is

regularly utilized by Defendant during its debt collection activity.

    13. Upon answering calls from Defendant, Plaintiff has experienced a significant pause, lasting

several seconds in length, before a live representative begins to speak.

    14. Plaintiff has never had any business relationship with Defendant nor has he ever given it

permission to call his cellular phone, so Plaintiff was confused as to why Defendant was contacting

him.

    15. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt collector

attempting to collect upon a debt owed by an individual with whom Plaintiff was unfamiliar.

    16. Accordingly, Plaintiff informed Defendant that it was calling the wrong party and

demanded that Defendant cease contacting him.

    17. Plaintiff even returned Defendant’s calls to further reiterate that it was calling the wrong

party and that he wanted the calls to stop.

    18. Despite Plaintiff’s demands and the information provided to Defendant, Plaintiff has still

received systematic phone calls from Defendant up until the filing of this lawsuit.

    19. Defendant has called Plaintiff’s cellular phone multiple times during the same day, even

after being told to stop.

    20. Despite Defendant lacking permission to call Plaintiff’s cellular phone, as well as being

told that the individual it was contacting was unknown and to stop calling, Defendant still placed

not less than 15 phone calls to Plaintiff’s cellular phone.




                                                  3
          Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 4 of 11



   21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for an unknown individual, emotional distress, increased risk of personal injury resulting from the

distraction caused by the never-ending calls, increased usage of his telephone services, loss of

cellular phone capacity, diminished cellular phone functionality, decreased battery life on his

cellular phone, and diminished space for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   27. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes

       a. Violations of FDCPA §1692b & c(b)

   29. The FDCPA, pursuant to 15 U.S.C. §1692b, prohibits a debt collector from

“communicating with any person other than the consumer for the purpose of acquiring location

information about the consumer.” Additionally, under §1692b(3), a debt collector “shall not

communicate with any such person more than once unless requested to do so by such person or



                                                4
           Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 5 of 11



unless the debt collector reasonably believes that the earlier response of such person is erroneous

or incomplete and that such person now has correct or complete location information.”

Furthermore, under §1692c(b), “without the prior consent of the consumer given directly to the

debt collector…a debt collector may not communicate, in connection with the collection of any

debt, with any person other than the consumer, his attorney, a consumer reporting agency…the

attorney of the creditor, or the attorney of the debt collector.”

   30. Defendant violated §1692b, b(3), and c(b) by contacting Plaintiff on a number of

occasions seeking to collect upon a debt owed by an unknown individual. Plaintiff explicitly

notified Defendant that he was not the individual it was looking for and demanded that it stop

calling him. At that point, Defendant had more than enough information to know that the number

it was calling did not belong to the debtor it was seeking to speak with. Armed with this

information, Defendant still continued to call Plaintiff’s cellular phone at least 15 times without

his consent.

       b. Violations of FDCPA §1692c(a)(1) and §1692d

   31. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   32. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop and that Plaintiff was not the underlying debtor. Defendant called Plaintiff

at least 15 times after he demanded that it stop and after becoming aware that Plaintiff was not the

party it was seeking. This repeated behavior of systematically calling Plaintiff’s phone in spite of



                                                   5
           Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 6 of 11



this information was harassing and abusive. The frequency and nature of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   33. Defendant was notified by Plaintiff that its calls were not welcomed. Plaintiff went so far

as to return several of Defendant’s phone calls to reiterate his demand that the contacts cease, yet

these demands went unacknowledged. As such, Defendant knew that its conduct was inconvenient

and harassing to Plaintiff.

         c. Violations of FDCPA § 1692e

   34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   35. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   36. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant repeatedly contacted the wrong party seeking to

collect upon a debt, and was even notified by Plaintiff that it was calling the wrong person and to

stop calling. Nevertheless, Defendant called Plaintiff at least 15 times in a deceptive attempt to

force Plaintiff to answer its calls and ultimately make a payment, even though the debt was not

owed by Plaintiff. Through its conduct, Defendant misleadingly represented to Plaintiff that it had

the legal ability to contact him via an automated system when, not only did not have consent in

the first place, but it was also subsequently told to stop calling.

         d. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

                                                   6
          Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 7 of 11



   38. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff over 15 times and asking to speak with an individual who

was not Plaintiff. Defendant repeatedly asked to speak with an individual with whom Plaintiff is

unfamiliar. Attempting to coerce Plaintiff into payment by placing voluminous phone calls after

becoming privy to the fact that it is contacting the wrong person and being told to stop calling is

unfair and unconscionable behavior. These means employed by Defendant only served to worry

and confuse Plaintiff.

   39. As pled in paragraphs 20 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, DAVID L. BOYKIN, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   40. Plaintiff repeats and realleges paragraphs 1 through 39 as though fully set forth herein.

   41. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent.




                                                7
          Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 8 of 11



   42. The TCPA, pursuant to 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has

the capacity...to store or produce telephone numbers to be called, using a random or sequential

number generator; and to dial such numbers.”

   43. Defendant used an ATDS in connection with its communications directed towards

Plaintiff. The noticeable pause, lasting several seconds in length, which Plaintiff experiences

during answered calls before being connected to a live representative of Defendant is instructive

that an ATDS was being used. Similarly, the frequency and nature of Defendant’s calls strongly

suggests that an ATDS is being utilized.

   44. Defendant violated the TCPA by placing phone calls to Plaintiff’s cellular phone using

an ATDS without his consent. Plaintiff does not have any business relationship with Defendant

nor has he ever given it permission to call his cellular phone. Defendant was contacting Plaintiff

looking for a different individual who has no relation to Plaintiff. As such, Plaintiff could not have

given Defendant consent to contact him, but yet, Plaintiff still continued to receive over 15 calls

intended for this unknown individual.

   45. The calls placed by Defendant to Plaintiff were regarding business transactions and not

for emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   46. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C). Calling an innocent individual over 15 times is willful

and knowing behavior, especially since Plaintiff notified Defendant multiple times that he was not

the person it was seeking to collect upon and to stop contacting him. Defendant was aware that it

was contacting the wrong person but consciously chose to proceed in light of that knowledge in



                                                  8
           Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 9 of 11



an effort to harass Plaintiff into submission. Defendant did not have a legal right to contact

Plaintiff, but its conduct exemplifies that Defendant will attempt to extract payment out of innocent

consumers.

   WHEREFORE, Plaintiff, DAVID L. BOYKIN, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Enjoining Defendant from placing any more phone calls to Plaintiff’s cellular phone;

   c. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   d. Awarding Plaintiff costs and reasonable attorney fees; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate

               COUNT III– VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   47. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   48. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   49. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   50. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   51. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”



                                                 9
          Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 10 of 11



   52. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone numerous

times after he notified it to stop calling because it was contacting the wrong party. This repeated

behavior of systematically calling Plaintiff’s phone despite his demands was oppressive, harassing,

and abusive. The repeated contacts were made with the hope that Plaintiff would succumb to the

harassing behavior and ultimately make a payment. The frequency and volume of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   53. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.

   WHEREFORE, Plaintiff, DAVID L. BOYKIN, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: October 17, 2018                                    Respectfully submitted,

s/ Nathan C. Volheim                                       s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                           Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                      Counsel for Plaintiff
Admitted in the Western District of Texas                  Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                                   Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                        2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                    Lombard, Illinois 60148

                                                  10
        Case 1:18-cv-00884-RP Document 1 Filed 10/17/18 Page 11 of 11



(630) 568-3056 (phone)                    (630) 581-5858 (phone)
(630) 575-8188 (fax)                      (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                  thatz@sulaimanlaw.com




                                     11
